DETAILED ACTION
Status of Claims
The amendment filed 03/09/2021 has been entered. Claims 2-14 remain pending.
The previous objection to the abstract is withdrawn in light of Applicant’s amendment to the abstract.
 Applicant's arguments filed have been fully considered but they are not persuasive. The previous 35 USC 103 rejection of claims 2-14 is maintained and reiterated below. See Response to Arguments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (KR 10-1720413).
Regarding claims 2-4, Gu teaches an electrolyte and an electrode including an additive for an electrochemical device (para 0002) comprising:
an electrolyte salt (para 0096);
an organic electrolyte solvent (para 0097); and
a cyclic phosphate compound (Formula 1-2 and 1-3).
  	
    PNG
    media_image1.png
    250
    356
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    270
    347
    media_image2.png
    Greyscale


Gu does not teach the express species; however, allows for each of the recited species of claim 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited species based on generic formula 1 (para 0023).
Regarding claim 5, Gu teaches an amount of 0.01-20 wt.%, which overlaps Applicant’s claimed range of 0.1 wt.% to 5.0 wt.%.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited cyclic phosphate compound concentration because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 6 and 7, Gu teaches fluoroethylene carbonate, FEC (para 0097).
Regarding claims 9-11, Gu teaches ethyl carbonate and ethyl methyl carbonate in a volume ratio of 1: 2 by volume (para 0117).
Regarding claims 12 and 13, Gu teaches 1M LiPF6 (para 0117).
Regarding claim 14.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (KR 10-1720413) in view of Chen et al. (Electrochimica Acta 51 (2006) 3322–3326).
Regarding claims 6-8, Gu does not teach an amount of additive.
Chen, directed to a LiPF6/LiBOB blend, teaches LiBOB in an amount of 1 wt.% (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a oxalate borate-based additive which was shown to that both the power capability and the cycling performance of the lithium-ion cells could be attenuated by controlling the concentration of LiBOB in blend salt electrolytes (abstract).

Response to Arguments
Applicant argues Gu does not disclose or suggest an electrolyte for a secondary battery according to claim 2 because Gu “merely” describes Markush-type chemical formulas 1-2 and 1-3 and only specifically describes compounds where adjacent substituents are bonded forming a ring. As Applicant has bolded and underlined, Gu does not disclose any species of phosphate compound having a non-fused monocylic structure.
In response, Examiner agrees Gu expressly describes embodiments where the adjacent substituents R1-R8 are bonded forming a ring; nonetheless, Gu still teaches Applicant’s chemical formula 2. Gu expressly teaches where R1 to R8 each independently represent hydrogen; a halogen group; or a substituted or unsubstituted alkyl group having 1 to 10 carbon atoms (para 0040). With this teaching, chemical compounds according to Applicant’s chemical formula 2 can be envisaged by one of ordinary skill in the art. See MPEP §2144.08 (II)(A)(4). Moreover, if Gu had provided express examples for the embodiment where R1 to R8 each independently represent hydrogen; a halogen group; or a substituted or unsubstituted alkyl group having 1 to 10 carbon atoms, then a rejection would have been made under 35 USC 102, not 35 USC 103. 
With respect to the physical properties and Applicant’s claim of unexpected results by the phosphate compound having a single ring structure are not persuasive because of the above. Gu at least envisions embodiments with single ring structure despite having examples for double ring structures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ihara et al. (JP 2007-242545).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723